United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2101
                                   ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        *    Appeal from the United States
       v.                               *    District Court for the District
                                        *    of Minnesota.
Jerry Steven Wuotila,                   *
                                        *    [UNPUBLISHED]
             Defendant - Appellant.     *
                                   ___________

                             Submitted: November 10, 2008
                                Filed: March 25, 2009
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Defendant Jerry Steven Wuotila pleaded guilty to five counts of manufacturing
counterfeit United States currency in violation of 18 U.S.C. § 471. At sentencing, the
only contested issue was whether the district court1 should apply a two-level
enhancement to Wuotila’s offense level for reckless endangerment during flight. U.S.
Sentencing Guidelines Manual § 3C1.2 (2007). The government presented the
testimony of an officer involved in the pursuit and arrest of Wuotila. Wuotila
presented the testimony of a passenger in his vehicle. The district court credited the

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
officer’s testimony, found the enhancement applicable, and imposed a sentence within
the resulting, advisory Guidelines range.

       Wuotila challenges his sentence, arguing that the district court’s finding of
reckless endangerment was clearly erroneous. This argument is wholly without merit.
The officer who testified described Wuotila as having been the driver of a vehicle that
fled from the scene of a suspected drug sale when plain-clothes surveillance officers
announced their presence and approached the vehicle. The officer who testified also
stated that Wuotila accelerated toward a police vehicle that was stopped conspicuously
in the defendant’s lane of traffic and narrowly missed hitting the police vehicle by
swerving around it at the last minute. Wuotila’s passenger, who testified at the
sentencing hearing, gave a different and more innocuous account of the encounter
between the vehicles.

       The sentencing court was free to accept the testimony of the government’s
witness over that of Wuotila’s witness. United States v. Cantrell, 530 F.3d 684, 692
(8th Cir. 2008) (“A district court’s determination as to the credibility of a witness is
virtually unreviewable on appeal.” (quotation omitted)). Based on the court’s
credibility assessment and factual finding, it was proper to apply the enhancement.
The resulting sentence was reasonable, and we affirm the judgment of the district
court.
                       ______________________________




                                          -2-